Case: 4:17-cr-00522-RLW Doc. #: 43 Filed: 09/09/20 Page: 1 of 1 PageID #: 140




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

 UNITED STATES OF AMERICA,                 )
                                           )
               Plaintiff,                  )
                                           )
        v.                                 )             Case No. 4:17CR522 RLW
                                           )
 NATHAN WYATT,                             )
                                           )
               Defendant.                  )

                                         ORDER

       IT IS HEREBY ORDERED that the Government’s Motion to Continue the

 September 28, 2020 Consolidated Plea and Sentencing Hearing [ECF#42] is GRANTED.

 The plea and sentencing hearing of September 28, 2020 is VACATED.

       IT IS FURTHER ORDERED that Defendant Nathan Wyatt’s plea and sentencing

 hearing is reset to Monday, September 21, 2020 at 2:00 p.m. Defendant and all parties

 will appear at the hearing by Zoom videoconference.



                                               _________________________________
                                               RONNIE L. WHITE
                                               UNITED STATES DISTRICT JUDGE

 Dated this 9th day of September, 2020
